ON PETITION POR REHEARING.
HUSTON, J.
We have examined the petition for a rehearing in this case. There is nothing in it. It is a mere repetition of the argument and a recitation of the authorities presented at the hearing. Simply stated, the case is this: The constitution of the state provides for a district attorney for each of the several districts of the state. The statutes prescribe the duties of such officer, and fix the amount of his compensation. They also provide for the appointment of a substitute or deputy when the district attorney is, for any cause, incapacitated for the *654performance of the duties of Ms office, and also for the compensation of such substitute or deputy. The constitution also provides for the office of attorney general, prescribes his duties, and fixes his compensation. The constitution prohibits the legislature from creating any county office not provided for in the constitution. In the face of all these constitutional provisions and statutory enactments, the plaintiff entered into a contract with the commissioners of Logan county whereby and under which he was to act as county attorney for said county, and also perform all the duties of the attorney general in cases where said county was interested, for a period of two years, for which he was to receive from said county a compensation exceeding that of both the district attorney and the attorney general. The provision of the constitution authorizing boards of county commissioners to employ counsel when necessary does not apply to this case. The contract was set aside by this court, and now the plaintiff seeks to recover as upon an implied contract. The proposition is simply monstrous, in its absurdity. No authority has been, nor can be, produced to sustain such a contention.
The petition for a rehearing is denied.
Morgan, C. J., and Sullivan, J., concur.